NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         FEB 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AJESH S. BHAKTA, an individual; et al.,         No.    21-55328

                Plaintiffs-Appellants,          D.C. No.
                                                5:20-cv-01480-PA-KS
 v.

DHARMENDRA M. BHAKTA, an                        MEMORANDUM*
individual; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                      Argued and Submitted January 12, 2022
                               Pasadena, California

Before: TASHIMA and M. SMITH, Circuit Judges, and S. MURPHY III,**
District Judge.

      This appeal challenges how the district court construed a state court settlement

agreement and related litigation. The underlying dispute in both state and federal

court is a family business disagreement over the ownership of a hotel. The issues


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stephen Joseph Murphy III, United States District
Judge for the Eastern District of Michigan, sitting by designation.
were first litigated in state court, and the parties reached a settlement agreement.

Plaintiffs (members of the Bhakta family) contest the validity of the settlement

agreement and bring various federal and state claims against Defendants (other

members of the Bhakta family and their business, Jayashree Krishna, Inc.) based on

the same underlying state court disputes. Because the parties are familiar with the

facts, we do not recount them here, except as necessary to provide context to our

ruling. We have jurisdiction pursuant to 28 U.S.C. § 1291 and review a district

court’s dismissal under Federal Rule of Civil Procedure 12(b)(6) de novo. See Curtis

v. Irwin Indus., Inc., 913 F.3d 1146, 1151 (9th Cir. 2019).

      The district court erred in holding that Plaintiffs’ federal lawsuit was

precluded by the prior state court litigation. Under California law, the doctrine of

claim preclusion requires that the prior proceedings (1) present identical claims or

issues, (2) constitute a final judgment on the merits, and (3) involve the same parties.

See Boeken v. Philip Morris USA, Inc., 230 P.3d 342, 348 (Cal. 2010). There was

no final judgment in the state case.

      Under California law, “[a] dismissal with prejudice following a settlement

constitutes a final judgment on the merits.” Estate of Redfield, 124 Cal. Rptr. 3d

402, 407 (Ct. App. 2011). Although the California Superior Court dismissed the

state case with prejudice and entered a settlement pursuant to California Code of

Civil Procedure Section 664.6, it did not enter a judgment, which is required to


                                           2
effectuate a Section 664.6 settlement. See DeSaulles v. Cmty. Hosp. of Monterey

Peninsula, 370 P.3d 996, 1004 (Cal. 2016) (“[S]ettlement agreements pursuant to

section 664.6 . . . result not only in contractual agreements but also in judgments

that conclusively resolve the issues between the parties.”); see also Walton v.

Mueller, 102 Cal. Rptr. 3d 605, 609 (Ct. App. 2009). Accordingly, when Plaintiffs

tried to appeal the Superior Court’s dismissal of their case, the California Court of

Appeal dismissed Plaintiffs’ appeal without prejudice for lack of a final judgment.

“In California, a judgment is not final for purposes of res judicata or collateral

estoppel if an appeal is pending or could still be taken.” Riverside Cnty. Transp.

Comm’n v. S. Cal. Gas Co., 268 Cal. Rptr. 3d 196, 208 (Ct. App. 2020). Because

an appeal “could still be taken” in the state case, there is no final judgment. Id.; see

also Franklin & Franklin v. 7-Eleven Owners for Fair Franchising, 102 Cal. Rptr.

2d 770, 774 (Ct. App. 2000).

      Defendants contend that the panel need not reach the claim preclusion issue

because Plaintiffs’ federal claims are barred by the California Civil Code Section

1542 waiver in the parties’ settlement agreement. Without a final judgment or

preclusive effect, however, the validity of the parties’ Section 1542 waiver is a

matter of contract interpretation. Jamieson v. City Council of the City of Carpinteria,

139 Cal. Rptr. 3d 48, 52 (Ct. App. 2012); see also Cal. State Auto. Ass’n. Inter-Ins.

Bureau v. Superior Ct., 788 P.2d 1156, 1159 (Cal. 1990). At the pleading stage and


                                           3
accepting Plaintiffs’ well-pleaded facts as true, the district court erred in concluding

that the contested settlement agreement’s Section 1542 waiver was enforceable. See

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). “Ordinarily, a district court is

empowered to enforce a settlement agreement through summary proceedings . . .

However, where the parties dispute the existence or terms of the agreement, an

evidentiary hearing is required.” Adams v. Johns-Manville Corp., 876 F.2d 702, 708

(9th Cir. 1989).

      The validity of the settlement agreement is the precise issue that Plaintiffs

wish to litigate in the California Court of Appeal once they receive their long-

awaited judgment from the Superior Court. Given the overlapping issues between

the federal and state cases, on remand the district court may wish to consider staying

the case pending the state court’s resolution. See Colo. River Water Conservation

Dist. v. United States, 424 U.S. 800, 819 (1976).

      REVERSED and REMANDED.




                                           4